Citation Nr: 1440873	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date for the award of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Board remanded the claim for additional development.

In its February 2014 remand, the Board noted that the appellant expressed his desire to present testimony at a hearing before the Board at his local VA office in a May 2011 appeal (VA Form 9), and that VA records show the appellant failed to report for a scheduled RO hearing in November 2012, but that there was no indication that he had been scheduled for a Board hearing.  The Board therefore remanded the claim pursuant to 38 C.F.R. § 20.700 (2013) for a hearing before the Board. 

In October 2012, the Veteran was notified that a hearing was scheduled in November 2013.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Notice of the Veteran's marriage to K.S. was not received at the RO within one year of their marriage in August 1984, or at any time prior to September 14, 2009. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 14, 2009 for the grant of additional benefits for the addition of spouse, K.S., as a dependent of the Veteran have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2009, the RO added the Veteran's spouse, K.S., as a dependent.  The RO indicated that it had received the Veteran's claim for additional benefits on September 14, 2009, and that it had assigned an effective date of October 1, 2009.  See 38 C.F.R. § 3.31 (2013).  The Veteran asserts that he is entitled to an effective date prior to September 14, 2009 for the grant of additional benefits for the addition of his spouse, K.S., as a dependent.  He argues that he notified VA of her existence in February 2005.  

As an initial matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  In February 2014, the Board remanded the claim for a hearing before the Board.

In October 2012, the Veteran was notified that a hearing was scheduled in November 2013.  However, the Veteran failed to appear for his scheduled hearing.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The law regarding effective dates provides that, regarding additional compensation for dependents, the effective date of such additional compensation is the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

In October 1969, the RO granted service connection for a wound, left hand, with fracture deformity, left ring finger, "neuropathy, mild, femoral nerve, right," and "scars, wound, left thigh and knee area."  

In a cover letter, received by VA in February 2005, the Veteran's representative stated that the Veteran desired to file claims for service connection for posttraumatic stress disorder (PTSD), and a rash of the lower legs and scrotum area.  See also associated "statement in support of claim" (VA Form 21-4138).  In April 2005, a supporting statement for the PTSD claim was received, under cover letter from the Veteran's representative.  

In May 2005, the RO granted service connection for PTSD, with an effective date for service connection of February 11, 2005.  The RO assigned a 30 percent rating for this disability.  The RO's cover letter, dated May 24, 2005, stated, "We are paying you as a single veteran with no dependents."

In September 2005, supporting medical evidence related to the PTSD claim was received under cover letter from the Veteran's representative.  

In November 2005, the RO indicated that the Veteran's rating for PTSD was to remain at 30 percent.  

By cover letter, received on September 14, 2009, the Veteran's representative indicated that it was submitting a VA Form 21-686c ("declaration of status of dependents"), as well as a marriage certificate for the Veteran.  The representative requested, "Please take the indicated action and advise the Veteran as well as this office of all action taken on this claim."  The associated VA Form 21-686c shows that the Veteran indicated that he married K.S. in August 1984, that he requested to have his spouse added as a dependent, and that he stated, "This should have been noted in my original application."  He further stated, "I am also seeking retroactive pay for the inclusion of my wife as a dependent as of the effective date of February 11, 2005."  An associated marriage certificate indicates that the Veteran married K.S. in August 1984.  

The Board finds that the claim must be denied.  There is no probative documentary evidence to show that VA was notified that K.S. was the Veteran's spouse and dependent within one year of his marriage to her in August 1984, nor has the Veteran alleged that he gave such notice.  Therefore, the controlling regulatory provision is 38 C.F.R. § 3.401(b)(1)(ii).  Under that provision, the appropriate effective date is the date notice was received of the dependent's existence.  Id.  Here, the earliest evidence showing that K.S. was a spouse and dependent of the Veteran was received on September 14, 2009.  As October 1, 2009 is the first day of the month following such notice, the Board finds that the current effective date is correct, and no earlier effective date is warranted.  Id.  

In reaching this decision, the Board has considered the Veteran's assertion that he notified VA of his spouse's existence as a dependent in February 2005.  Specifically, he has submitted a photocopy of a receipt for a copy of his marriage certificate dated in January 2005 from a county clerk.  He asserts that he filed a copy of his marriage certificate with his PTSD claim in February 2005. 

"There is a presumption of regularity under which it is presumed that government officials properly discharge their duties in good faith and in accordance with the law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO. 

In this case, there is no record to show that the Veteran's marriage certificate (or any other form of notice to VA that K.S. was his spouse and dependent), was received at any time prior to September 14, 2009.  Although the Veteran has asserted that he notified VA that K.S. was his spouse and dependent in February 2005, his PTSD claim received at that time does not show that he did so, nor does it indicate that it was accompanied by any attachments which could have put VA on notice that K.S. was his spouse and dependent.  The RO's cover letter for its May 2005 grant of service connection for PTSD, which states, "We are paying you as a single veteran with no dependents", indicates that no such marriage certificate (or any other form of notice) was received.  Similarly, there is nothing in the Veteran's submissions received in April and September of 2005, or at any time prior to September 14, 2009, to show that he notified VA that K.S. was his spouse and dependent.  Although the Veteran requested a copy of his marriage certificate in January 2005, there is nothing to indicate the reason for his request, and in any event, there is no record to show that VA ever received notice that K.S. was his spouse and dependent prior to September 14, 2009.  In this regard, in December 2009, the Veteran submitted a VA Form 646c in association with his notice of disagreement.  This form indicates that K.S. is his spouse and dependent.  However, the Veteran has not specifically alleged that this form was sent to VA prior to the effective date in issue.  In addition, this form is undated, and it does not contain a date stamp, or anything else, to show that it was ever received by VA prior to December 2009.  

In summary, the Veteran has not presented clear evidence to rebut the presumption of regularity.  VA is not required to "prove" that it did not receive the marriage certificate he alleges that he filed in February 2005.  As a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  Under the law, the earliest possible effective date is September 14, 2009, which is the date of receipt of his notification that K.S. was his spouse and dependent (VA Form 21-686c).  Accordingly, the claim is denied.  


ORDER

An effective date prior to September 14, 2009 for the grant of additional benefits for the addition of a dependent spouse is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


